                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 1 of 28



                                                                                   1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       MITCHELL J. LANGBERG, SBN 171912
                                                                                   2   mlangberg@bhfs.com
                                                                                       2049 Century Park East, Suite 3550
                                                                                   3   Los Angeles, California 90067-3007
                                                                                       Telephone: 310.500.4600
                                                                                   4   Facsimile: 310.500.4602
                                                                                   5   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       Matthew J. McKissick (Pro Hac Vice Admitted)
                                                                                   6   mmckissick@bhfs.com
                                                                                       100 North City Parkway, Suite 1600
                                                                                   7   Las Vegas, Nevada 89106
                                                                                       Telephone: 702.464.7054
                                                                                   8   Facsimile: 702.382.8135
                                                                                   9   Attorneys for Defendants
                                                                                       ROBINHOOD MARKETS, INC. and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   ROBINHOOD FINANCIAL, LLC
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                                            UNITED STATES DISTRICT COURT
                                               Los Angel es, CA 90 067-3007




                                                                                  12
                                                    Attorney s at Law




                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                  13
                                                                                                                   SAN FRANCISCO DIVISION
                                                                                  14
                                                                                  15   O'SHEA JACKSON, SR. (p/k/a "ICE               Case No. 3:21-cv-02304-LB
                                                                                       CUBE"), an individual,
                                                                                  16                                                 NOTICE OF MOTION AND
                                                                                                      Plaintiff,                     MOTION TO DISMISS FIRST
                                                                                  17                                                 AMENDED COMPLAINT
                                                                                             v.                                      PURSUANT TO FRCP 12(b)
                                                                                  18
                                                                                       ROBINHOOD MARKETS, INC., a                    Date     August 26, 2021
                                                                                  19   Delaware corporation; ROBINHOOD               Time:    9:30 am
                                                                                       FINANCIAL LLC, a Delaware limited             Dept:    Courtroom B, 15th Floor
                                                                                  20   liability company,
                                                                                                                                     Magistrate Judge:
                                                                                  21                  Defendants.                           Honorable Laurel Beeler
                                                                                  22
                                                                                  23         PLEASE TAKE NOTICE that, on August 26, 2021, at 9:30 a.m. or as soon
                                                                                  24   thereafter as counsel may be heard in Courtroom B, 15th Floor of the above-entitled
                                                                                  25   court, Defendants Robinhood Markets, Inc. and Robinhood Financial LLC
                                                                                  26   (collectively, “Defendants” or “Robinhood”), by and through their attorneys and
                                                                                  27   pursuant to Federal Rule of Civil Procedure 12(b)(1) and (b)(6) will and do hereby
                                                                                  28   move the Court to dismiss with prejudice Plaintiff O’Shea Jackson’s (“Plaintiff”)
                                                                                                                               -1-                   CASE NO. 3:21-cv-02304-LB
                                                                                                              NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 2 of 28



                                                                                   1   First Amended Complaint in its entirety.
                                                                                   2         Defendants move to dismiss on the grounds that Plaintiff lacks standing under
                                                                                   3   federal law and that the First Amended Complaint fails to state a claim for which
                                                                                   4   relief can be granted. Specifically, Plaintiff fails to plausibly plead facts showing how
                                                                                   5   Defendants’ use of a still frame from a movie and a paraphrase of a line from his
                                                                                   6   song Check Yo’ Self for illustrative purposes amounts to a false endorsement under
                                                                                   7   the Lanham Act. Moreover, Defendants’ noncommercial conduct does not satisfy the
                                                                                   8   commercial-use requirement for Plaintiff’s false endorsement claim, Plaintiff’s
                                                                                   9   claims are barred by the First Amendment, Plaintiff’s claim conflicts with federal
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   copyright law, Defendants’ use of the image and paraphrase satisfied the Rogers
                                                                                  11   defense, and Plaintiff otherwise has not plead tenable claims.
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12         This motion is based upon this Notice, the following memorandum of points
                                                    Attorney s at Law




                                                                                  13   and authorities, the pleadings and records contained herein, on such other argument
                                                                                  14   and evidence as may be presented at the hearing, and all matters of which this Court
                                                                                  15   may take judicial notice.
                                                                                  16   Dated: July 20, 2021                         BROWNSTEIN HYATT FARBER
                                                                                                                                    SCHRECK, LLP
                                                                                  17
                                                                                  18
                                                                                                                                    By: /s/ Mitchell J. Langberg
                                                                                  19                                                   MITCHELL J. LANGBERG
                                                                                                                                       Attorneys for Defendants
                                                                                  20                                                   ROBINHOOD MARKETS, INC.
                                                                                                                                       AND ROBINHOOD FINANCIAL,
                                                                                  21                                                   LLC
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28

                                                                                                                                 -2-                    CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                          Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 3 of 28



                                                                                   1                                          TABLE OF CONTENTS
                                                                                   2
                                                                                       I.     INTRODUCTION ........................................................................................... 1
                                                                                   3   II.    STATEMENT OF FACTS.............................................................................. 2
                                                                                   4   III.   ARGUMENT .................................................................................................. 4
                                                                                   5          A.  Plaintiff's Claim Should Be Dismissed Pursuant to FRCP
                                                                                                  12(b)(1) Because He Lacks Standing ................................................... 4
                                                                                   6          B.  Plaintiff's Claim Should Be Dismissed Pursuant To FRCP
                                                                                                  12(b)(6) Because He Fails To Allege Facts Sufficient To State A
                                                                                   7              Claim ..................................................................................................... 7
                                                                                   8              1.     Plaintiff cannot state a claim because the Article does not
                                                                                                         satisfy the commercial use requirement for his claim ................ 8
                                                                                   9              2.     Plaintiff's claim fails because it is barred, as a matter of
                                                                                                         law, by the First Amendment ................................................... 10
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10              3.     Plaintiff's Lanham Act claim fails under the Rogers
                                                                                  11                     Defense based on Defendants’ expressive use of the
                                                                                                         image and phrase ...................................................................... 13
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12              4.     As a copyrighted work, only the copyright owner has all
                                                    Attorney s at Law




                                                                                                         exclusive rights in the movie still frame, and Plaintiff
                                                                                  13                     cannot bypass that exclusivity with unfair competition
                                                                                                         law ............................................................................................. 16
                                                                                  14              5.     Plaintiff cannot base any of his claims on the phrase
                                                                                  15                     “Check Yo Self, Before You Wreck Yo Self” ......................... 18
                                                                                                         a.       The phrase “Check Yo Self, Before You Wreck Yo
                                                                                  16                              Self” does not identify Plaintiff...................................... 18
                                                                                  17                     b.       Plaintiff’s use of the Phrase in the Article amounts
                                                                                                                  to a nonactionable parody .............................................. 20
                                                                                  18   IV.    CONCLUSION ............................................................................................. 22
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                                                                                -i-                            CASE NO. 3:21-cv-02304-LB
                                                                                                                      NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                          Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 4 of 28



                                                                                   1                                        TABLE OF AUTHORITIES
                                                                                   2                                                                                                              Page(s)

                                                                                   3   Federal Cases
                                                                                   4   Allen v. National Video, Inc.
                                                                                   5      610 F.Supp. 612 (S.D.N.Y. 1985) ........................................................................ 8

                                                                                   6   ASARCO, LLC v. Union Pac. R. Co.,
                                                                                         765 F.3d 999 (9th Cir. 2014) ................................................................................ 7
                                                                                   7
                                                                                   8   Ashcroft v. Iqbal,
                                                                                          556 U.S. 662 (2009) ............................................................................................. 7
                                                                                   9
                                                                                       Bayer Co. v. United Drug Co.,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                         272 F. 505 (D.N.Y. 1921)................................................................................... 20
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                       Bolger v. Youngs Drug Prods. Co.,
                                               Los Angel es, CA 90 067-3007




                                                                                  12      463 U.S. 60 (1983) ........................................................................................... 8, 9
                                                    Attorney s at Law




                                                                                  13
                                                                                       Brown v. Elec. Arts, Inc.,
                                                                                  14      724 F.3d 1235 (9th Cir. 2013) ............................................................................ 13
                                                                                  15   Cairns v. Franklin Mint Co.,
                                                                                  16     292 F.3d 1139 (9th Cir. 2002) .............................................................................. 8
                                                                                  17   Chandler v. State Farm Mut. Auto. Ins. Co.,
                                                                                  18     598 F3d 1115 (9th Cir. 2010) ............................................................................... 4

                                                                                  19   Chaquico v. Friedberg,
                                                                                         274 F.Supp.2d 942 (N.D. Cal. Aug. 11, 2017)................................................. 5, 7
                                                                                  20
                                                                                  21   Dastar Corp. v. Twentieth Century Fox Film Corp.,
                                                                                         539 U.S. 23 (2003) ....................................................................................... 17, 18
                                                                                  22
                                                                                       Downing v. Abercrombie & Fitch,
                                                                                  23     265 F.3d 994 (9th Cir. 2001) .................................................................. 10, 11, 12
                                                                                  24
                                                                                       Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc.,
                                                                                  25      109 F.3d 1394 (9th Cir. 1997) ............................................................................ 21
                                                                                  26   E.S.S. Ennm’t 2000, Inc. v. Rock Star Videos, Inc.,
                                                                                  27      547 F.3d 1095 (9th Cir. 2008) ............................................................................ 13
                                                                                  28
                                                                                                                                                -ii-                           CASE NO. 3:21-cv-02304-LB
                                                                                                                       NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                           Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 5 of 28



                                                                                   1   Fifty-Six Hope Road Music, Ltd. v. A.V.E.L.A., Inc.,
                                                                                   2      778 F.3d 1059 (9th Cir. 2015) ............................................................................ 19

                                                                                   3   Gordon v. Drape Creative, Inc.,
                                                                                         897 F.3d 1184 (9th Cir. 2018) superseded on other grounds by 909
                                                                                   4
                                                                                         F.3d 257 (Nov. 20, 2018) ....................................................................... 13, 14, 15
                                                                                   5
                                                                                       Hebrew University of Jerusalem v. General Motors LLC,
                                                                                   6     878 F.Supp. 2d 1021 (C.D. Cal 2012), vacated, 2015 WL 9653154
                                                                                   7     (C.D. Cal. 2015) ................................................................................................... 8
                                                                                   8   Hoffman v. Capital Cities/ABC, Inc.,
                                                                                         255 F.3d 1180 (9th Cir. 2001) ...................................................................... 11, 12
                                                                                   9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Kokkonen v. Guardian Life Ins. Co. of America,
                                                                                         511 US 375 (1994) ............................................................................................... 4
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                       Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC¸507
                                                                                  12
                                                                                         F.3d 252, 267 (4th Cir. 2007) ............................................................................. 21
                                                    Attorney s at Law




                                                                                  13
                                                                                       Louis Vuitton Malletier, S.A. v. My Other Bag, Inc.,
                                                                                  14     156 F. Supp. 3d 425, 117 U.S.P.Q.2d 1537 (S.D.N.Y. 2016),
                                                                                  15     judgment aff'd, 2017 Copr. L. Dec. P. 31026, 2016 W 7436489
                                                                                         (2nd Cir. 2016) ................................................................................................... 21
                                                                                  16
                                                                                  17   Mattel v. MCA Records,
                                                                                         296 F.3d 894 (9th Cir. 2002) .............................................................................. 13
                                                                                  18
                                                                                       Mattel, Inc. v. Walking Mountain Prods.
                                                                                  19     353 F.3d 792 (9th Cir. 2003) .............................................................................. 21
                                                                                  20
                                                                                       O’Toole v. Northrop Grumman Corp.,
                                                                                  21     499 F.3d 1218 (10th Cir. 2007) ............................................................................ 4
                                                                                  22   Rebelution, LLC v. Perez,
                                                                                  23     732 F. Supp. 2d 883 (N.D. Cal. July 20, 2010) .................................................. 14
                                                                                  24   Regents of Univ. of Calif. v. United States Dept. of Homeland Security,
                                                                                  25     908 F.3d 476 (9th Cir. 2018) reversed in part, vacated in part on
                                                                                         other grounds by 140 S.Ct. 1891 (Jun. 18, 2020) ................................................ 4
                                                                                  26
                                                                                       Rogers v. Grimaldi,
                                                                                  27     875 F.2d 994 (9th Cir. 1989) ....................................................................... passim
                                                                                  28

                                                                                                                                               - iii -                          CASE NO. 3:21-cv-02304-LB
                                                                                                                        NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                           Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 6 of 28



                                                                                   1   Spokeo, Inc. v. Robins,
                                                                                   2      136 S. Ct. 1540 (2016) ..................................................................................... 4, 5

                                                                                   3   Sprewell v. Golden State Warriors,
                                                                                          266 F.3d 979 (9th Cir. 2001) ................................................................................ 7
                                                                                   4
                                                                                   5   Tin Pan Appel v. Miller Brewing Co.,
                                                                                          737 F.Supp. 826 (S.D.N.Y. 1990) ........................................................................ 8
                                                                                   6
                                                                                       Warren v. Fox Family Worldwide, Inc.,
                                                                                   7
                                                                                         328 F.3d 1136 (9th Cir. 2003) .............................................................................. 4
                                                                                   8
                                                                                       Wendt v. Host Intl'l, Inc.,
                                                                                   9     125 F.3d 806 (9th Cir. 1997) ................................................................................ 8
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                       White v. Samsung Electronics America, Inc.,
                                                                                  11     971 F.2d 1385 (9th Cir. 1992) .............................................................................. 8
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Yeager v. Cingular Wireless LLC,
                                                    Attorney s at Law




                                                                                  13      673 F.Supp.2d 1089 (E.D. Cal. Dec. 7, 2009) ....................................... 10, 11, 12
                                                                                  14   In re Zynga Privacy Litig.,
                                                                                          750 F.3d 1098 (9th Cir. 2014) .............................................................................. 4
                                                                                  15
                                                                                  16   Federal Statutes
                                                                                  17   15 U.S.C.
                                                                                  18      § 1064(3)............................................................................................................. 20
                                                                                          § 1125(a)(1) ........................................................................................................ 17
                                                                                  19      § 1125(a)(1)(B) ................................................................................................... 17
                                                                                  20   Federal Rules of Civil Procedure
                                                                                  21      § 12(b)(1) .......................................................................................................... 4, 7
                                                                                          § 12(b)(6) .............................................................................................................. 7
                                                                                  22
                                                                                  23   Lanham Act
                                                                                         § 43(a) ............................................................................................... 13, 17, 18, 19
                                                                                  24
                                                                                       Other Authorities
                                                                                  25
                                                                                  26   J. McCarthy, Trademark and Unfair Competition § 28:15 (5th ed.
                                                                                          2021) ................................................................................................................... 19
                                                                                  27
                                                                                       J. McCarthy, Trademarks and Unfair Competition § 31:153 (5th ed.
                                                                                  28      2021) ................................................................................................................... 21
                                                                                                                                                   - iv -                            CASE NO. 3:21-cv-02304-LB
                                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 7 of 28



                                                                                   1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                   2   I.      INTRODUCTION
                                                                                   3           After this Court dismissed Plaintiff’s complaint for lack of standing, in his
                                                                                   4   First Amended Complaint (“FAC”) Plaintiff abandons all of his untenable California
                                                                                   5   state law claims leaving only a single cause of action under the Lanham Act. Still,
                                                                                   6   Plaintiff fails to plausibly plead additional facts showing how Robinhood’s March 8,
                                                                                   7   2021 newsletter entitled Why are tech stocks falling? (the “Article”) violates the
                                                                                   8   Lanham Act. Instead, the FAC appears to be a thinly disguised motion for
                                                                                   9   reconsideration. For the same reasons this Court determined the initial complaint
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   was legally insufficient, Plaintiff’s FAC falls short again.
                                                                                  11           Plaintiff lacks standing to bring his claim because he again fails to allege how
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Robinhood’s use of his image and paraphrase of a line from his song creates the
                                                    Attorney s at Law




                                                                                  13   misapprehension that Plaintiff sponsored, endorsed, or is otherwise affiliated with
                                                                                  14   Robinhood. As amended, Plaintiff’s allegations are still nonactionable. Further,
                                                                                  15   Robinhood’s noncommercial conduct cannot be the basis of Plaintiff’s commercial
                                                                                  16   claim, the claim is barred by the First Amendment, the claim conflicts with federal
                                                                                  17   copyright law, Defendants’ expressive use of the image and paraphrase satisfies the
                                                                                  18   Rogers defense, and the Article amounts to a nonactionable parody.
                                                                                  19           Plaintiff’s additional facts related to congressional testimony and SEC filings
                                                                                  20   are red herrings and do not change the central, controlling fact of this case—that
                                                                                  21   Robinhood used Plaintiff’s image for purposes of illustration, not endorsement. The
                                                                                  22   FAC fails to address this Court’s previous ruling that, on its face, the Article
                                                                                  23   fundamentally does not suggest an endorsement between Plaintiff and Robinhood,
                                                                                  24   but rather used Plaintiff’s image to illustrate a point about stock market corrections.1
                                                                                  25
                                                                                       1
                                                                                  26     Order Granting Motion to Dismiss and Denying Motion to Strike As Moot (the “Order”)
                                                                                       – ECF 29 at 7:19–21 (“Robinhood used Ice Cube’s picture and paraphrase of a line from
                                                                                  27   his song to illustrate an article about market corrections. That illustration does not
                                                                                       suggest that the plaintiff endorsed Robinhood. . .”) (emphasis added). Citations refer to
                                                                                  28   material in the Electronic Case File (“ECF”), where appropriate, pinpoint citations are to
                                                                                       the ECF-generated page numbers at the top of documents.
                                                                                                                                  -1-                     CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                             Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 8 of 28



                                                                                   1   Instead of alleging new facts that shed light on this central issue, Plaintiff continues
                                                                                   2   to reiterate the unsupported conclusion that the Article implies some form of
                                                                                   3   endorsement.
                                                                                   4            Moreover, even after this Court properly concluded that the Article is
                                                                                   5   “demonstrably not an advertisement,”2 Plaintiff doubles down by alleging without
                                                                                   6   any basis that Robinhood’s newsletters (“Snacks”) are not only advertisements, they
                                                                                   7   are also standalone financial brokerage products in and of themselves.3 Plaintiff
                                                                                   8   contends that Snacks are a “gateway point” designed to lure new investors onto
                                                                                   9   Robinhood’s platform.4 The truth is Snacks are educational articles that inform the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   public about the stock market, empowering readers with the knowledge they need to
                                                                                  11   pursue their own investing goals. Plaintiff’s strained efforts to convert Defendants’
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   publication of free financial news articles into commercial activity begs the question:
                                                    Attorney s at Law




                                                                                  13   How can publishing a free educational article amount to commercial activity when
                                                                                  14   the article is “demonstrably not an advertisement” and does not require, solicit, or
                                                                                  15   encourage any transaction at all?
                                                                                  16            Accordingly, the Court should dismiss the FAC with prejudice, as there are no
                                                                                  17   additional facts that can cure the legal deficiencies inherent in Plaintiff’s false-
                                                                                  18   endorsement claim.
                                                                                  19   II.      STATEMENT OF FACTS
                                                                                  20            The Court is already aware of the relevant facts of this case—namely, the
                                                                                  21   publication of the Article.5 Although Plaintiff’s efforts to impugn Robinhood’s
                                                                                  22   business practices are irrelevant to the viability of his claim, Defendants believe some
                                                                                  23   background on its mission and educational content will provide useful context.
                                                                                  24            Robinhood is the stock trading platform for the everyday investor, establishing
                                                                                  25
                                                                                       2
                                                                                         Id. – ECF 29 at 8:1.
                                                                                       3
                                                                                  26     First Amended Compl., ¶ 33 – ECF 30 at 8:12–14 (explaining that because Robinhood
                                                                                       described how Snacks could be misconstrued as financial advice in its SEC Form S-1
                                                                                  27   filing, Robinhood provided a “clear admission” that Snacks are “among [Robinhood]’s
                                                                                       brokerage products and services.”).
                                                                                       4
                                                                                  28     Id., ¶ 36 – ECF 30 at 10:7.
                                                                                       5
                                                                                         Order – ECF No. 29 at 2–4 (“Statement”).
                                                                                                                                  -2-                   CASE NO. 3:21-cv-02304-LB
                                                                                                                 NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                           Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 9 of 28



                                                                                   1   itself as the first major broker-dealer to offer commission-free stock trading. By
                                                                                   2   breaking down the barriers to entry that have been built around traditional stock
                                                                                   3   trading platforms—including high commission fees, account minimums, and
                                                                                   4   industry jargon—Robinhood aims to democratize finance by providing everyone,
                                                                                   5   regardless of race or socioeconomic background, with the opportunity to invest.
                                                                                   6          Consistent with this goal, Robinhood provides “simple, easy-to-understand
                                                                                   7   and easy-to-use tools and educational resources. . . [to help] support customers from
                                                                                   8   all backgrounds. . .”6 Robinhood doesn’t only provide these educational resources to
                                                                                   9   its customers; it provides them to the general public as well.7 As of March 31, 2021,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Robinhood Learn—the section of Robinhood’s website dedicated to educating the
                                                                                  11   public about investing—had over seven million views with monthly visits up six-fold
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   from January 2020 to March 2021.8 Because over half of Robinhood’s customers are
                                                    Attorney s at Law




                                                                                  13   first-time investors, speaking to them in a language they understand is critical to
                                                                                  14   provide a reference point as they begin building their investment portfolios.9
                                                                                  15          In preparation to become a publicly-traded company, Robinhood disclosed
                                                                                  16   potential risks that are linked to its business in its Form S-1 SEC filing, explaining
                                                                                  17   that its “investment education tools could subject [Robinhood] to additional risks if
                                                                                  18   such tools are construed to be investment advice or recommendations.”10 While
                                                                                  19   Robinhood explicitly states that Snacks do not constitute financial advice and are
                                                                                  20   intended for educational purposes only,11 Robinhood included the foregoing
                                                                                  21
                                                                                       6
                                                                                         First Amended Compl., ¶ 27 – ECF No. 30 at 6:12–14.
                                                                                       7
                                                                                  22     Id., ¶ 28 – ECF No. 30 at 6:25–27 (“[W]e provide educational resources to our
                                                                                       customers, including our redesigned Robinhood Learn Portal, which is not just available
                                                                                  23   to Robinhood customers, but to the general public and had over 3.2 million people visiting
                                                                                       in 2020.”).
                                                                                       8
                                                                                  24     Id., ¶ 31 – ECF No. 30 at 7:26–28.
                                                                                       9
                                                                                         Id., ¶ 32 – ECF No. 30 at 8:2–4.
                                                                                       10
                                                                                  25      Id., ¶ 33 – ECF No. 30 at 8:14–16.
                                                                                       11
                                                                                          Defendants respectfully request that the Court take judicial notice of Robinhood’s
                                                                                  26   financial-advice disclaimer, which can be found at the bottom of the Snacks webpage
                                                                                       here: https://snacks.robinhood.com/ (last accessed July 20, 2021) (“[Snacks] are meant
                                                                                  27   for informational purposes only, are not intended to serve as a recommendation to
                                                                                       buy or sell any security in a self-directed Robinhood account or any other account,
                                                                                  28   and are not an offer or sale of a security. They are also not research reports and are
                                                                                       not intended to serve as the basis for any investment decision.”) (emphasis added).
                                                                                                                                 -3-                     CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 10 of 28



                                                                                   1   disclosure in its SEC filings out of an abundance of caution.12
                                                                                   2          Although Plaintiff dedicates a considerable amount of the FAC delving into
                                                                                   3   Robinhood’s Congressional testimony and SEC filings, the FAC fails to offer any
                                                                                   4   new facts related to the actual focus of this lawsuit—the Article.13
                                                                                   5   III.   ARGUMENT
                                                                                   6          A.     Plaintiff's Claim Should Be Dismissed Pursuant to FRCP 12(b)(1)
                                                                                                     Because He Lacks Standing
                                                                                   7
                                                                                              Plaintiff lacks standing under Article III. Article III’s standing requirements
                                                                                   8
                                                                                       limit this Court’s subject matter jurisdiction. Therefore, standing is properly
                                                                                   9
                                                                                       challenged by a Rule 12(b)(1) motion to dismiss. Chandler v. State Farm Mut. Auto.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                       Ins. Co., 598 F3d 1115, 1122 (9th Cir. 2010). Plaintiff bears the burden of
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                       establishing such jurisdiction. Kokkonen v. Guardian Life Ins. Co. of America, 511
                                               Los Angel es, CA 90 067-3007




                                                                                  12
                                                    Attorney s at Law




                                                                                       US 375, 376-378 (1994).
                                                                                  13
                                                                                              Where, as here, the challenge to standing is a “facial” attack, the court accepts
                                                                                  14
                                                                                       the well-pleaded facts as true (but not the improper conclusions) and dismisses only
                                                                                  15
                                                                                       if those facts are insufficient to invoke jurisdiction. Warren v. Fox Family
                                                                                  16
                                                                                       Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003).
                                                                                  17
                                                                                              Here, Plaintiff has failed adequately to allege a cognizable injury, nor could he
                                                                                  18
                                                                                       plausibly do so. As a result, he does not have standing to assert his claims. To invoke
                                                                                  19
                                                                                       the powers of the Court, Plaintiff must show that he: (1) suffered an injury (2) that is
                                                                                  20
                                                                                       fairly traceable to Defendants’ conduct, and (3) that is likely to be redressed by a
                                                                                  21
                                                                                       favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)
                                                                                  22
                                                                                  23
                                                                                       The Court may take judicial notice of publicly-available facts on the Internet that are not
                                                                                  24   subject to reasonable dispute. Regents of Univ. of Calif. v. United States Dept. of
                                                                                       Homeland Security, 908 F.3d 476, 519 n. 30 (9th Cir. 2018) (taking judicial notice of the
                                                                                  25   former U.S. President’s “tweets”) reversed in part, vacated in part on other grounds by
                                                                                       140 S.Ct. 1891 (Jun. 18, 2020); In re Zynga Privacy Litig., 750 F.3d 1098, 1101–02 & n.
                                                                                  26   2 (9th Cir. 2014) (judicial notice taken of current version of publicly-available HTTP
                                                                                       specification); see also O’Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1223–25
                                                                                  27   (10th Cir. 2007) (where the court abused its discretion in not taking judicial notice of
                                                                                       defendants’ earnings history as published on its website).
                                                                                       12
                                                                                  28      First Amended Compl., ¶ 34 – ECF No. 30 at 8:20–21.
                                                                                       13
                                                                                          Id., ¶ 1 – ECF No. 30 at 1:24.
                                                                                                                                   -4-                     CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 11 of 28



                                                                                   1   (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). At the pleading
                                                                                   2   stage, Plaintiff is required to “clearly allege facts” demonstrating each element. Id.
                                                                                   3   (citation omitted). Satisfaction of this three-part Article III standing test ensures that
                                                                                   4   federal courts do not exceed their constitutional authority. Id.
                                                                                   5         Injury-in-fact is the “ ‘first and foremost’ of standing’s three elements.” Id.
                                                                                   6   (quoting Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 103 (1998). As a
                                                                                   7   constitutional requirement, the failure to show injury-in-fact cannot be cured by
                                                                                   8   relying on a statute that grants the right to sue to a plaintiff “who would not otherwise
                                                                                   9   have standing.” Id. at 1548 (citation omitted). To satisfy this requirement, Plaintiff
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   must show an “ ‘an invasion of a legally protected interest’ that is ‘concrete and
                                                                                  11   particularized’ and ‘actual or imminent, not conjectural or hypothetical.’ ” Id.
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   (quoting Lujan, 504 U.S. at 560). To be concrete, the injury “must be ‘de facto’; that
                                                    Attorney s at Law




                                                                                  13   is, it must actually exist.... [and be] ‘real,’ and not ‘abstract.’ ” Id. (citing
                                                                                  14   dictionaries). To be particularized, the injury must “ ‘affect the plaintiff in a personal
                                                                                  15   and individual way.’ ” Id. (quoting Lujan, 504 U.S. at 560 n.1). Both requirements—
                                                                                  16   concreteness and particularization—must be established; one alone is not enough.
                                                                                  17   See id.
                                                                                  18         Importantly, the allegations supporting a false endorsement claim under the
                                                                                  19   Lanham Act cannot be conclusory. Chaquico v. Friedberg, 274 F.Supp.2d 942, 952
                                                                                  20   (N.D. Cal. Aug. 11, 2017) (motion to dismiss granted because the plaintiff “fail[ed]
                                                                                  21   to set forth facts that [d]efendants’ advertisements create an explicitly misleading
                                                                                  22   description of the [defendants’ goods or services].). When a complaint is completely
                                                                                  23   “devoid of allegations explaining how the [defendant’s use] create[s] the
                                                                                  24   misimpression that Plaintiff sponsors, endorses, or is affiliated with the [defendant],”
                                                                                  25   the complaint must be dismissed. Id.
                                                                                  26         Here, Plaintiff (again) fails, as required, to allege how the Article explicitly
                                                                                  27   misleads consumers. Plaintiff’s recitation of the Ninth Circuit’s Sleekcraft eight-
                                                                                  28   factor consumer confusion test as applied to celebrity false endorsement claims offers

                                                                                                                                 -5-                      CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 12 of 28



                                                                                   1   conclusory legal conclusions in lieu of offering actual facts which support the
                                                                                   2   allegations made within the analysis. For example, instead of offering facts showing
                                                                                   3   actual consumer confusion, Plaintiff alleges that there is “evidence of actual
                                                                                   4   consumer confusion” because the “public is easily led to believe that Plaintiff
                                                                                   5   endorses. . . Defendants’ products. . . based on. . . the Advertisement.” 14 In essence,
                                                                                   6   Plaintiff’s claim states that his conclusory legal allegations support his claim, so his
                                                                                   7   claim has merit, and does so without identifying (as required) the very facts relating
                                                                                   8   to consumer confusion that he claims require resolution.
                                                                                   9            Moreover, the FAC fails to allege facts showing how an editorial news article’s
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   illustrative reference to a celebrity amounts to an endorsement. Plaintiff’s allegations
                                                                                  11   do not show that when a celebrity’s likeness is used as a figure of speech (i.e., to
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   convey an idea that is separate and apart from the celebrity’s fame), the use may be
                                                    Attorney s at Law




                                                                                  13   mistakenly construed by consumers as an affiliation. The reason for this is clear—
                                                                                  14   such illustrative uses are categorically not endorsements. The type of celebrity
                                                                                  15   reference used in the Article is widespread on the Internet and is understood by
                                                                                  16   reasonable people as an illustration of the idea being conveyed—not as an
                                                                                  17   endorsement. This form of communication (i.e., illustrative uses and memes) is now
                                                                                  18   ubiquitous in society, especially on the Internet. If each use of a celebrity’s image
                                                                                  19   automatically amounted to a false endorsement under the Lanham Act, every meme,
                                                                                  20   GIF, and picture on the Internet depicting a celebrity would be in violation of federal
                                                                                  21   law. Such a result is, of course, illogical, and if courts were to interpret the Lanham
                                                                                  22   Act in this manner, the First Amendment’s guarantee of free speech would be in
                                                                                  23   jeopardy.
                                                                                  24            The FAC is devoid of any facts demonstrating that the Article explicitly creates
                                                                                  25   the misimpression that Plaintiff sponsors, endorses, or is affiliated with Defendants.
                                                                                  26   Plaintiff’s allegations have no factual basis and are merely conclusory statements that
                                                                                  27   the Article implies an endorsement. Ultimately, Plaintiff's FAC and the new
                                                                                  28
                                                                                       14
                                                                                            First Amended Compl., ¶ 42, Subpara. 4 – ECF No. 30 at 13:1–3.
                                                                                                                                  -6-                    CASE NO. 3:21-cv-02304-LB
                                                                                                                 NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 13 of 28



                                                                                   1   allegations amount to nothing more than a bare recitation of the elements of his cause
                                                                                   2   of action, which is insufficient to adequately plead a federal false endorsement claim.
                                                                                   3   Chaquico, 274 F. Supp. 2d at 952.
                                                                                   4         Because Plaintiff has not adequately plead that the Article explicitly creates
                                                                                   5   the misimpression that he endorses Robinhood’s product or services, his claim should
                                                                                   6   be dismissed pursuant to FRCP 12(b)(1).
                                                                                   7         B.     Plaintiff's Claim Should Be Dismissed Pursuant To FRCP 12(b)(6)
                                                                                                    Because He Fails To Allege Facts Sufficient To State A Claim
                                                                                   8
                                                                                   9         On a motion to dismiss pursuant to FRCP 12(b)(6), all allegations of material
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   fact are taken as true and construed in the light most favorable to the plaintiff. “The
                                                                                  11   court need not, however, accept as true allegations that contradict matters properly
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   subject to judicial notice or by exhibit. Nor is the court required to accept as true
                                                    Attorney s at Law




                                                                                  13   allegations that are merely conclusory, unwarranted deductions of fact, or
                                                                                  14   unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
                                                                                  15   Cir. 2001) (internal citations omitted).
                                                                                  16         In considering the allegations and judicially noticed facts properly before it, a
                                                                                  17   court considers whether the complaint states “a claim to relief that is plausible on its
                                                                                  18   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
                                                                                  19   Twombly, 550 U.S. 544, 570 (2007). “Where a complaint pleads facts that are merely
                                                                                  20   consistent with a defendant’s liability, it stops short of the line between possibility
                                                                                  21   and plausibility of ‘entitlement to relief.’” Id.
                                                                                  22         Critically, where a complaint and other allowable sources (i.e., exhibits and
                                                                                  23   judicially noticed matter) reveal an absolute defense or bar to recovery, the claims
                                                                                  24   are subject to dismissal under FRCP 12(b)(6). ASARCO, LLC v. Union Pac. R. Co.,
                                                                                  25   765 F.3d 999, 1004 (9th Cir. 2014).
                                                                                  26         Here, Plaintiff's claim should be dismissed for failure to state a claim.
                                                                                  27
                                                                                  28

                                                                                                                                  -7-                   CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 14 of 28



                                                                                   1                1.    Plaintiff cannot state a claim because the Article does not satisfy
                                                                                                          the commercial use requirement for his claim
                                                                                   2
                                                                                   3         As previously noted, the Article on its face is a noncommercial news article,
                                                                                   4   including educational commentary. But, by its nature, Plaintiff’s Lanham Act claim
                                                                                   5   protects only commercial interests. Federal unfair competition law, like trademark
                                                                                   6   law, seeks to prevent consumer confusion—i.e., to ensure that consumers know what
                                                                                   7   they are buying. Cairns v. Franklin Mint Co., 292 F.3d 1139, 1149 (9th Cir. 2002)
                                                                                   8   (“Under the law of false endorsement, likelihood of customer confusion is the
                                                                                   9   determinative issue.”) (citing Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc.,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   109 F.3d 1394, 1403 (9th Cir. 1997)).
                                                                                  11         Viable claims involving a celebrity contain a common thread—the allegedly
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   improper use of the plaintiff's likeness is an exploitation through commercial speech,
                                                    Attorney s at Law




                                                                                  13   usually through an advertisement. See, e.g., Allen v. National Video, Inc. 610 F.Supp.
                                                                                  14   612 (S.D.N.Y. 1985) (where Woody Allen sued the defendant for using a look-alike
                                                                                  15   in an advertisement promoting defendants' franchised video rental chain); Tin Pan
                                                                                  16   Appel v. Miller Brewing Co., 737 F.Supp. 826 (S.D.N.Y. 1990) (where Miller used
                                                                                  17   look-alikes of the three-person rap group “The Fat Boys” in a television commercial
                                                                                  18   promoting its beer); White v. Samsung Electronics America, Inc., 971 F.2d 1385 (9th
                                                                                  19   Cir. 1992) (where gameshow hostess Vanna White sued Samsung for the use of a
                                                                                  20   robotic look-alike in a television commercial); Wendt v. Host Intl'l, Inc., 125 F.3d
                                                                                  21   806 (9th Cir. 1997) (where the actors who played Cliff and Norm in the television
                                                                                  22   show “Cheers” sued based on robotic look-alikes at Cheers-themed bars in airports);
                                                                                  23   Hebrew University of Jerusalem v. General Motors LLC, 878 F.Supp. 2d 1021 (C.D.
                                                                                  24   Cal 2012), vacated, 2015 WL 9653154 (C.D. Cal. 2015) (dismissing claims based on
                                                                                  25   the use of Einstein's image in an ad for the car company).
                                                                                  26         The “core notion” of commercial speech is that it “does no more than propose
                                                                                  27   a commercial transaction.” Bolger v. Youngs Drug Prods. Co., 463 U.S. 60, 66 (1983)
                                                                                  28   (citations and quotations omitted). As Bolger explains, three factors are helpful in

                                                                                                                               -8-                    CASE NO. 3:21-cv-02304-LB
                                                                                                              NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 15 of 28



                                                                                   1   determining whether speech is commercial or noncommercial in nature: (1) whether
                                                                                   2   the speech is an advertisement; (2) whether the speech references a specific product;
                                                                                   3   and (3) whether the speech is economically motivated. Id. at 66–67 (noting that an
                                                                                   4   economic motivation “would clearly be insufficient by itself to turn the materials into
                                                                                   5   commercial speech” (emphasis added)). “The combination of all these characteristics
                                                                                   6   [] provides strong support. . . that the [materials] are properly characterized as
                                                                                   7   commercial speech.” Id. at 67 (emphasis in original).
                                                                                   8            Here, the Article is fundamentally noncommercial in nature on its face. The
                                                                                   9   Court has already answered Bolger’s first prong, properly concluding that the Article
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   is “demonstrably not an advertisement.”15 The Article does not reference a specific
                                                                                  11   product and provides no “call to action,” asking the reader to engage in a commercial
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   transaction, nor does the Article solicit business or encourage readers to use
                                                    Attorney s at Law




                                                                                  13   Defendants’ products or services. The Article cannot be considered commercial
                                                                                  14   speech when it consisted entirely of current financial news about tech stocks and
                                                                                  15   educational commentary about what constitutes a “correction” and the role of
                                                                                  16   corrections in equity markets.
                                                                                  17            That Snacks has some economic motivation is insufficient to strip the Article
                                                                                  18   of First Amendment protection. Bolger, 463 U.S. at 67. Snacks seeks to educate
                                                                                  19   consumers about the stock market so that they better understand their investment
                                                                                  20   decisions. Since Defendants are broker-dealers where consumers can make
                                                                                  21   investments, Defendants benefit from that investor education. But, Snacks readers
                                                                                  22   are not obligated or even solicited to employ their newly found understanding of
                                                                                  23   stock markets by using Defendants’ products or services.
                                                                                  24            Accordingly, the Article constitutes noncommercial speech—it is not an
                                                                                  25   advertisement, it is offered free of charge, it does not reference a specific product,
                                                                                  26   and it does not make an offer or solicit business. Under no set of facts can Plaintiff
                                                                                  27   provide evidence of the requisite commercial use to support his claim. Therefore,
                                                                                  28
                                                                                       15
                                                                                            Order – ECF 29 at 8:1.
                                                                                                                                 -9-                    CASE NO. 3:21-cv-02304-LB
                                                                                                                 NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 16 of 28



                                                                                   1   Plaintiff’s claim should be dismissed.
                                                                                   2                2.     Plaintiff's claim fails because it is barred, as a matter of law, by
                                                                                                           the First Amendment
                                                                                   3
                                                                                   4         The Article’s content was newsworthy and provided educational commentary
                                                                                   5   relevant to the investing public, and it is therefore protected by the First Amendment.
                                                                                   6   It is well settled that “no cause of action will lie for the publication of matters of the
                                                                                   7   public interest, which rests on the right of the public to know and the freedom of the
                                                                                   8   press to tell it.” Downing v. Abercrombie & Fitch, 265 F.3d 994, 1001 (9th Cir. 2001).
                                                                                   9   The First Amendment defense extends “to almost all reporting of recent events[.]”
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Id. (citation omitted). “The First Amendment requires that the right to be protected
                                                                                  11   from unauthorized publicity be balanced against the public interest in the
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   dissemination of news and information consistent with the democratic processes
                                                    Attorney s at Law




                                                                                  13   under the constitutional guarantees of freedom of speech and of the press.” Yeager v.
                                                                                  14   Cingular Wireless LLC, 673 F.Supp.2d 1089, 1096 (E.D. Cal. Dec. 7, 2009) (citations
                                                                                  15   omitted). To balance these interests, courts must evaluate the “nature of the precise
                                                                                  16   information conveyed and the context of the communication.” Id.
                                                                                  17         The context of the communication is particularly important, namely, whether
                                                                                  18   the communication amounts to commercial speech. For example, in Downing, the
                                                                                  19   defendant-clothing manufacturer used photographs of famous surf legends in its
                                                                                  20   commercial catalog, which included news information, but primarily promoted its
                                                                                  21   retail business. Downing, 265 F.3d at 1000–02. Because of its demonstrably
                                                                                  22   commercial character, the Downing Court found that the defendant's use of the
                                                                                  23   plaintiff's likeness amounted to "window dressing." Id. at 1002.
                                                                                  24         Similarly, the claims in Yeager related to communications about the
                                                                                  25   devastation wrought by Hurricane Katrina, which, while newsworthy, were clearly
                                                                                  26   intended to promote the defendant's wireless services. Yeager, 673 F.Supp.2d at
                                                                                  27   1098–99. In Yeager, Cingular Wireless’s communication highlighted a problem—
                                                                                  28   the need for emergency preparedness following hurricanes—and specifically

                                                                                                                                 - 10 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 17 of 28



                                                                                   1   referenced its own products and services as the solution to that problem as a
                                                                                   2   marketing tactic. Id. The newsworthy content of the Yeager communication was
                                                                                   3   secondary to the promotional aspects of the advertisement. Consequently, the overtly
                                                                                   4   commercial nature of the Downing and Yeager communications swayed the
                                                                                   5   respective courts to find that the First Amendment defense did not apply.
                                                                                   6         News reporting that incorporates expressive elements (and may even possess
                                                                                   7   commercial characteristics) presents a unique variety of speech. When news
                                                                                   8   reporting is “‘inextricably entwined’ with expressive elements, [such that] they
                                                                                   9   cannot be separated out ‘from the fully protected whole,’” the communication is still
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   entitled to full First Amendment protection. Hoffman v. Capital Cities/ABC, Inc., 255
                                                                                  11   F.3d 1180, 1185 (9th Cir. 2001) (finding that that an altered movie still of Dustin
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Hoffman from the movie “Tootsie” used by Los Angeles Magazine to market
                                                    Attorney s at Law




                                                                                  13   designer clothing was ultimately noncommercial speech despite its commercial
                                                                                  14   character, and as such was fully protected by the First Amendment) (quoting Gaudiya
                                                                                  15   Vaishnava Soc'y v. City & County of San Francisco, 952 F.2d 1059, 1064 (9th
                                                                                  16   Cir.1990) (as amended)). In Hoffman, the Ninth Circuit explained that if the
                                                                                  17   celebrity’s image—the “Tootsie” photograph—had been used in a traditional
                                                                                  18   advertisement the result may have been different. But, since the magazine was not
                                                                                  19   paid by the clothing designers and because the communication did not “advance a
                                                                                  20   commercial message,” the magazine article, when considered as a whole, was a
                                                                                  21   protected combination of “photography, humor, and visual and verbal commentary”
                                                                                  22   on a newsworthy topic. Id.
                                                                                  23         The Hoffman Court relied on commonsense principles that differentiate
                                                                                  24   commercial speech from other varieties, concluding that while the article contained
                                                                                  25   commercial elements, it was “not a simple advertisement.” Id. The Court reached this
                                                                                  26   conclusion despite the fact that Los Angeles Magazine used Hoffman’s image to
                                                                                  27   “attract attention.” Id. at 1186. The Court explained: “A printed article meant to draw
                                                                                  28   attention to the for-profit magazine in which it appears, however, does not fall outside

                                                                                                                                - 11 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 18 of 28



                                                                                   1   of the protection of the First Amendment because it may help to sell copies.” Id.
                                                                                   2   (citing Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1197–98 (9th Cir.1989)
                                                                                   3   (although defendant may have published feature solely or primarily to increase
                                                                                   4   circulation and therefore profits, the article is not thereby purely commercial or for
                                                                                   5   purposes of advertising)). As such, the magazine article was entitled to First
                                                                                   6   Amendment protection, and celebrity’s false endorsement claim under the Lanham
                                                                                   7   Act failed as a matter of law.
                                                                                   8            As an editorial news report, the Article falls squarely within the protection
                                                                                   9   afforded by the First Amendment. As noted, the Article provides news updates on an
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   important matter of public concern (i.e., corrections in the stock market), and its
                                                                                  11   noncommercial nature bolsters that protection. Unlike the communications in
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Downing and Yeager, the Article does not reference a specific product or service and
                                                    Attorney s at Law




                                                                                  13   does not solicit business. Whereas Downing and Yeager involved advertisements,
                                                                                  14   here, the Article passively presents newsworthy content. Defendants’ use of the
                                                                                  15   image and paraphrase at issue is relevant to the topic being discussed—corrections
                                                                                  16   in the stock market. These materials effectively “tee up” the topic, linking the
                                                                                  17   materials and the newsworthy topic in a meaningful and humorous way.
                                                                                  18            Even if the Article could be construed as having commercial elements, the
                                                                                  19   Article’s expressive use of the image and paraphrase is “inextricably entwined” with
                                                                                  20   the Article as a whole, and thus, the entire news report is entitled to full First
                                                                                  21   Amendment protection. Like Hoffman, the Article is “demonstrably not an
                                                                                  22   advertisement,”16 and established law supports the conclusion that the Article is
                                                                                  23   noncommercial speech. As such, reasonable consumers would not interpret the
                                                                                  24   Article as amounting to an endorsement. The Article’s clever use of a headline image
                                                                                  25   and caption to illustrate a point to its readers does not strip the news article of its First
                                                                                  26   Amendment protection.
                                                                                  27            Accordingly, the Article is entitled to full protection under the First
                                                                                  28
                                                                                       16
                                                                                            Order – ECF 29 at 8:1.
                                                                                                                                  - 12 -                   CASE NO. 3:21-cv-02304-LB
                                                                                                                 NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 19 of 28



                                                                                   1   Amendment, and Plaintiff's claim fails as a matter of law.
                                                                                   2                3.     Plaintiff's Lanham Act claim fails under the Rogers Defense
                                                                                                           based on Defendants’ expressive use of the image and phrase
                                                                                   3
                                                                                   4         Plaintiff’s Lanham Act claim should also be dismissed because Defendants’
                                                                                   5   use of the image and paraphrase was expressive. Courts construe the Lanham Act
                                                                                   6   narrowly when First Amendment values are involved. Rogers v. Grimaldi, 875 F.2d
                                                                                   7   994, 998 (9th Cir. 1989) (“Because overextension of Lanham Act restrictions in the
                                                                                   8   area of [artistic expression] might intrude on First Amendment values, [courts] must
                                                                                   9   construe the Act narrowly to avoid such a conflict.”). Accordingly, under the Rogers
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   test, courts must balance the “trademark and similar rights protected by § 43(a) of the
                                                                                  11   Lanham Act against First Amendment rights in cases involving expressive works.”
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Brown v. Elec. Arts, Inc., 724 F.3d 1235, 1241 (9th Cir. 2013). The Rogers test
                                                    Attorney s at Law




                                                                                  13   applies to the title and body of a creative work which includes the use of another’s
                                                                                  14   likeness. Id. at 1242 (explaining that the “only relevant legal framework for balancing
                                                                                  15   the public’s right to be free from consumer confusion about [the plaintiff]’s affiliation
                                                                                  16   with [the defendant’s goods or services] and [the defendant]’s First Amendment
                                                                                  17   rights in the context of [a Lanham Act] § 43(a) claim is the Rogers test.”).
                                                                                  18         For the Rogers test to apply, the work which references the plaintiff’s mark,
                                                                                  19   (or, as here, plaintiff’s likeness) must (1) be expressive in nature, and (2) be
                                                                                  20   artistically relevant to the plaintiff’s mark/likeness. Id; see also Gordon v. Drape
                                                                                  21   Creative, Inc., 897 F.3d 1184 (9th Cir. 2018) superseded on other grounds by 909
                                                                                  22   F.3d 257 (Nov. 20, 2018). Artistic relevance is a “low threshold.” Rogers, 875 F.2d
                                                                                  23   at 999. “The level of [artistic] relevance merely must be above zero[.]” E.S.S. Ennm’t
                                                                                  24   2000, Inc. v. Rock Star Videos, Inc., 547 F.3d 1095, 1100 (9th Cir. 2008). In other
                                                                                  25   words, the requirement is met unless the plaintiff’s likeness possesses “no artistic
                                                                                  26   relevance to the underlying work whatsoever.” Id. at 1100 (emphasis in original).
                                                                                  27   Even a work that contains both artistic and commercial elements is still subject to the
                                                                                  28   Rogers test. Rogers, 875 F.2d at 998; see also Mattel v. MCA Records, 296 F.3d 894,

                                                                                                                                - 13 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 20 of 28



                                                                                   1   902 (9th Cir. 2002) (“A title is designed to catch the eye and to promote the value of
                                                                                   2   the underlying work. Consumers expect a title to communicate a message about the
                                                                                   3   [work], but they do not expect it to identify the publisher or producer.”)
                                                                                   4         The Ninth Circuit has explained that the Rogers test typically involves
                                                                                   5   marks/likenesses which have “such cultural significance that it has become an
                                                                                   6   integral part of the public’s vocabulary.” Rebelution, LLC v. Perez, 732 F. Supp. 2d
                                                                                   7   883, 887 (N.D. Cal. July 20, 2010). Citing Mattel, the Rebelution Court explained
                                                                                   8   that “when a trademark owner asserts a right to control how we express ourselves—
                                                                                   9   when. . . the mark [] has taken on an expressive meaning apart from its source-
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   identifying function—applying the traditional test fails to account for the full weight
                                                                                  11   of the public’s interest in free expression.” Id. (quotations omitted). Thus, the Rogers
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   test addresses “marks that have entered the cultural lexicon because the trademark
                                                    Attorney s at Law




                                                                                  13   owner does not have the right to control public discourse whenever the public imbues
                                                                                  14   his mark with a meaning beyond its source-identifying function.” Id.
                                                                                  15         Gordon is illustrative of the Rogers test. There, the defendant’s greeting cards
                                                                                  16   made a verbatim use of the plaintiff’s trademarked tagline “Honey Badger Don’t
                                                                                  17   Care.” Gordon, 897 F.3d at 1188–89. First, the Court determined that the defendant’s
                                                                                  18   greeting cards were expressive because they “evince[d] ‘an intent to convey a
                                                                                  19   particularized message’. . . [which is likely to] be understood by those who viewed
                                                                                  20   it.’” Id. at 1194 (quoting Hilton v. Hallmark Cards, 599 F.3d 894, 904 (9th Cir.
                                                                                  21   2010)). Next, the Court found that use of the phrase was “certainly relevant to
                                                                                  22   defendant’s cards; the phrase is the punchline on which the card’s humor turns.” Id.
                                                                                  23   Lastly, the Court asked “whether the mark is relevant to the defendant’s own
                                                                                  24   artistry.” Id. (emphasis in original). The Court explained that “the mark must both
                                                                                  25   relate to the defendant’s work and the defendant must add his own artistic expression
                                                                                  26   beyond that represented by the mark.” Id. at 1195. Since the defendant simply used
                                                                                  27   the trademarked phrase word for word and did not add any artistic contribution to it,
                                                                                  28   genuine issues of fact remained which prevented the court from ruling as a matter of

                                                                                                                                - 14 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 21 of 28



                                                                                   1   law. Id. at 1196.
                                                                                   2         Critical to the analysis in this case, the Ninth Circuit later clarified an aspect
                                                                                   3   of the Rogers test’s second prong. The Court explained that although an affirmative
                                                                                   4   statement of sponsorship or endorsement is not the only means of establishing that
                                                                                   5   the defendant’s use of the plaintiff’s mark is explicitly misleading, a court must
                                                                                   6   consider the “degree to which the [defendant] use[d] the mark in the same way as the
                                                                                   7   [plaintiff].” Gordon, 909 F.3d at 269–70. The Ninth Circuit noted that in cases where
                                                                                   8   the defendant used the mark in a “different context—often in an entirely different
                                                                                   9   market” the Rogers defense was successful. Id. at 270. Similarly, where the defendant
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   added “expressive content . . . beyond the mark itself” the Rogers defense applies
                                                                                  11   and the claim may be dismissed as a matter of law. Id. Ultimately, unlike the facts
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   alleged here, the Ninth Circuit found that because the defendant’s greeting cards
                                                    Attorney s at Law




                                                                                  13   made a verbatim use of the plaintiff’s trademarked phrase, genuine issues of fact
                                                                                  14   remained which preluded the court from ruling as a matter of law. Id.
                                                                                  15         Here, like the greeting cards in Gordon, the Article conveys a particularized
                                                                                  16   (and humorous) message that is likely to be understood by those who view it—the
                                                                                  17   importance of stock market corrections—and is thus an expressive work. The Article
                                                                                  18   makes light of the underlying subject matter (i.e., economic fluctuations) in a comical
                                                                                  19   manner vis-a-vis a pop-culture reference. In this sense, Defendants’ use of this
                                                                                  20   material effectively amounts to a parody, which may be considered inherently
                                                                                  21   expressive or artistic because it uses those materials to convey a new meaning.
                                                                                  22   However, in stark contrast to Gordon, Defendants’ use of the phrase is not only
                                                                                  23   artistically relevant—it is the punchline on which the Article’s humor turns—it is
                                                                                  24   also relevant to the Defendants’ own artistry. By changing the first word from
                                                                                  25   “check” to “correct,” Defendants have added their own expressive content to the
                                                                                  26   phrase. The simple fact that Defendants altered the phrase and used it as a figure of
                                                                                  27   speech is sufficient for the Article to be deemed expressive and artistically relevant—
                                                                                  28   and not explicitly misleading—for purpose of the Rogers test.

                                                                                                                               - 15 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 22 of 28



                                                                                   1            Moreover, despite Plaintiff's conclusory allegations to the contrary, the market
                                                                                   2   in which the purported misuse occurred is quite obviously different than that in which
                                                                                   3   Plaintiff operates. Plaintiff operates in the entertainment industry (specifically, music
                                                                                   4   and movies). On the other hand, Robinhood operates in the financial services
                                                                                   5   industry. The fact that each party operates in entirely different markets further
                                                                                   6   obviates any risk of consumer confusion and supports the application of the Rogers
                                                                                   7   test.
                                                                                   8            Any rights that Plaintiff could claim in his “signature catchphrase”17 are
                                                                                   9   undermined by the fact that the phrase has become an integral part of the public’s
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   vocabulary. “Check yourself before you wreck yourself,” and any similar variation,
                                                                                  11   is widely used in American pop culture, and Plaintiff does not have the right to
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   control the public discourse or limit the manner in which we express ourselves. The
                                                    Attorney s at Law




                                                                                  13   phrase has taken on a meaning that is separate and apart from any source-identifying
                                                                                  14   function it may have once had, and any interest the Plaintiff can claim in this phrase
                                                                                  15   is outweighed by the public’s interest in free expression.
                                                                                  16            Moreover, the Article does not mislead consumers. The Article does not
                                                                                  17   affirmatively represent that Plaintiff is in any way affiliated with Defendants’
                                                                                  18   business or news reports, and in fact never even mentions Plaintiff’s actual or
                                                                                  19   character name. Ultimately, no reasonable consumer would interpret the comical
                                                                                  20   nature of the Article’s reference as suggesting any form of endorsement or affiliation.
                                                                                  21   Even if the Defendants’ use were to create the possibility that it might suggest such
                                                                                  22   a relationship, this risk is outweighed by the danger in restricting this type of
                                                                                  23   expressive conduct, and the Court must construe the Lanham Act narrowly to avoid
                                                                                  24   such a conflict.
                                                                                  25                  4.     As a copyrighted work, only the copyright owner has all
                                                                                                             exclusive rights in the movie still frame, and Plaintiff cannot
                                                                                  26                         bypass that exclusivity with unfair competition law
                                                                                  27            Plaintiff’s Lanham Act claim fails because he has not alleged that he owns the
                                                                                  28
                                                                                       17
                                                                                            First Amended Compl., ¶ 17 – ECF No. 30 at 5:3.
                                                                                                                                 - 16 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                                 NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 23 of 28



                                                                                   1   copyright for the film from which the image was taken. Lanham Act § 43(a) provides
                                                                                   2   a remedy for the “false designation of origin, false or misleading description of facts,
                                                                                   3   or false or misleading representation of fact,” which is likely to result in consumer
                                                                                   4   confusion. 15 U.S.C. § 1125(a)(1). However, as the Supreme Court has cautioned,
                                                                                   5   “in construing the Lanham Act, we have been ‘careful to caution against the misuse
                                                                                   6   or over-extension’ of trademark and related protections into areas traditionally
                                                                                   7   occupied by patent or copyright.” Dastar Corp. v. Twentieth Century Fox Film Corp.,
                                                                                   8   539 U.S. 23, 34 (2003) (quoting TrafFix Devices, Inc. v. Marketing Displays, Inc.,
                                                                                   9   532 U.S. 23, 29 (2001)). More specifically, if the issue is a defendant’s representation
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   regarding the origin of the creative work conveyed by the copyrighted material,
                                                                                  11   “allowing a cause of action under § 43(a) for that representation would create a
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   species of mutant copyright law . . .” Id. This is because “§ 43(a) does not have
                                                    Attorney s at Law




                                                                                  13   boundless application as a remedy for unfair trade practices.” Dastar, 539 U.S. at30
                                                                                  14   (2003) (citation omitted).
                                                                                  15         At its core, Lanham Act § 43(a) creates a federal cause of action for the
                                                                                  16   infringement of unregistered trademarks—prohibiting acts that deceive consumers
                                                                                  17   and impair another’s goodwill. Id. (citing McCarthy, § 27:7). For example, § 43(a)
                                                                                  18   prohibits actions like Coca-Cola passing off its products as Pepsi-Cola or vice-versa.
                                                                                  19   Id. at 32. However, the “Lanham Act should not be stretched to cover matters that
                                                                                  20   are typically of no consequence to purchasers.” Id. at 33. As Dastar makes clear, it
                                                                                  21   does not extend to claims that are essentially copyright claims.
                                                                                  22         While Dastar involved a false advertising claim under 15 U.S.C.
                                                                                  23   § 1125(a)(1)(B)—not a false association claim under § 1125(a)(1)(A)—Dastar’s
                                                                                  24   central holding is true in either context: courts must not sustain an action that
                                                                                  25   effectively amounts to a copyright infringement claim under the guise of federal
                                                                                  26   unfair competition law.
                                                                                  27         The essence of Plaintiff’s claim is that by using an image containing him when
                                                                                  28   it published the Article, Defendants relied on a false representation which is likely to

                                                                                                                                - 17 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 24 of 28



                                                                                   1   cause consumer confusion. Plaintiff points to a third-party copyright (i.e., the image)
                                                                                   2   to make this showing. However, as Dastar indicated, allowing Plaintiff to assert
                                                                                   3   rights under Lanham Act § 43(a) based on a third-party’s copyrighted material would
                                                                                   4   “create a species of mutant copyright law” and, here, would effectively usurp the
                                                                                   5   movie studios’ copyrights in its film. Presumably, the movie studios who produced
                                                                                   6   the 2007 movie Are We Done Yet? from which the image was taken possess the
                                                                                   7   exclusive rights in the image at issue.18 Plaintiff cannot bypass this exclusivity by
                                                                                   8   relying on federal unfair competition law.
                                                                                   9           Critically, the Article contains no “false designation of origin, false or
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   misleading description of fact, or false or misleading representation of fact.” The
                                                                                  11   Article does not state that the Defendants are affiliated with or authorized by Plaintiff,
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   and the mere use of an image from another’s copyrighted work does not suggest any
                                                    Attorney s at Law




                                                                                  13   such relationship. Online news reports frequently use third-party images to illustrate
                                                                                  14   the concepts being discussed in the body of the article. As such, no reasonable
                                                                                  15   consumer would be misled by its contents or mistakenly believe that Plaintiff has
                                                                                  16   endorsed or sponsored Defendants. Simply put, Defendants’ use of the image in this
                                                                                  17   manner—to illustrate and make light of stock trends and corrections—is simply “of
                                                                                  18   no consequence” to the general consuming public. Plaintiff’s Lanham Act claim
                                                                                  19   should be dismissed.
                                                                                  20                 5.     Plaintiff cannot base any of his claims on the phrase “Check Yo
                                                                                                            Self, Before You Wreck Yo Self”
                                                                                  21
                                                                                  22                        a.     The phrase “Check Yo Self, Before You Wreck Yo Self”
                                                                                                                   does not identify Plaintiff
                                                                                  23
                                                                                  24           To the extent that any of Plaintiff's claims rely on the "Check Yo Self" phrase
                                                                                  25   (the "Phrase") or any derivative, the claims are untenable because the Phrase does
                                                                                  26   not identify Plaintiff.
                                                                                  27
                                                                                       18
                                                                                  28     Order – ECF No. 19 at 3:2, n. 4 (taking judicial notice of the fact that the image comes
                                                                                       from the movie Are We Done Yet?)
                                                                                                                                 - 18 -                   CASE NO. 3:21-cv-02304-LB
                                                                                                                 NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 25 of 28



                                                                                   1            To be actionable under Lanham Act § 43(a), the defendant’s use must be based
                                                                                   2   on “a distinctive attribute of the celebrity’s identity.” Fifty-Six Hope Road Music,
                                                                                   3   Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059, 1068 (9th Cir. 2015). In other words, the
                                                                                   4   defendant’s use must clearly identify the plaintiff. See J. McCarthy, Trademark and
                                                                                   5   Unfair Competition § 28:15 (5th ed. 2021). Because Plaintiff can claim no rights in
                                                                                   6   the copyrighted image in this case, his claims hinge on whether Defendants’ use of
                                                                                   7   the phrase “correct yourself, before you wreck yourself” clearly identifies Plaintiff.
                                                                                   8            The phrase “check yourself before you wreck yourself” is widely used in
                                                                                   9   American pop culture to convey a sense of seriousness by the speaker. In essence,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   the phrase means that the listener should proceed cautiously if he or she cannot
                                                                                  11   backup the assertion being made. Urban dictionary defines the phrase as: “Take a
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   step back and examine your actions, because you are in a potentially dangerous or
                                                    Attorney s at Law




                                                                                  13   sticky situation that could get bad very easily. Often in a harmful manner.”19
                                                                                  14            Because of its widespread use, the phrase does not and cannot identify any one
                                                                                  15   individual, including Plaintiff. A simple online search of the phrase shows just how
                                                                                  16   ubiquitous the phrase has become. The phrase is used in scholarly articles,20 popular
                                                                                  17   movies,21 online blogs,22 and “#checkyourself” has over 213,000 posts on the popular
                                                                                  18   social media platform Instagram—and often used very similarly to how Robinhood
                                                                                  19   has used it.23 In addition, the phrase has spawned numerous comical parody
                                                                                  20   variations, including: “Text Yo’self Beefo You Wreck Yo’self”,24 “Respect Yourself
                                                                                  21   Before You Wreck Yourself”,25 “Stretch Yourself Before You Wreck Yourself”,26
                                                                                  22   “Czech Yourself Before You Wreck Yourself,”27 and “Trek Your Self Before You
                                                                                  23
                                                                                  24
                                                                                       19
                                                                                            Fact No. 6, Request for Judicial Notice.
                                                                                       20
                                                                                  25        Fact No. 7, Request for Judicial Notice.
                                                                                       21
                                                                                            Fact No. 8, Request for Judicial Notice.
                                                                                       22
                                                                                  26        Fact No. 9, Request for Judicial Notice.
                                                                                       23
                                                                                            Fact No. 10, Request for Judicial Notice.
                                                                                       24
                                                                                  27        Fact No. 11, Request for Judicial Notice.
                                                                                       25
                                                                                            Fact No. 12, Request for Judicial Notice.
                                                                                       26
                                                                                  28        Fact No. 13, Request for Judicial Notice.
                                                                                       27
                                                                                            Fact No. 14, Request for Judicial Notice.
                                                                                                                                    - 19 -               CASE NO. 3:21-cv-02304-LB
                                                                                                                  NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 26 of 28



                                                                                   1   Wreck Yourself,” 28 to name a few.
                                                                                   2            If there ever was a time when the phrase could be said to identify Plaintiff (and
                                                                                   3   based on the historical widespread use, that is unlikely), such time has long since
                                                                                   4   passed. Over the past three decades since Plaintiff released his song, the phrase has
                                                                                   5   fallen into the public domain and is now free for all to use. A helpful analogy is when
                                                                                   6   a trademark becomes generic and no longer identifies the source of the goods it once
                                                                                   7   did; instead, the generic term takes on its own meaning and represents the good
                                                                                   8   themselves. For this reason, when a trademark becomes generic, even a federally
                                                                                   9   registered trademark is subject to cancelation at any time. 15 U.S.C. § 1064(3)
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   (Lanham Act § 14(3)).
                                                                                  11            As Judge Learned Hand once explained, in holding ASPIRIN to be generic,
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   “[t]he single question, as I view it, in all these cases is merely one fact: What do
                                                    Attorney s at Law




                                                                                  13   buyers understand by the word for whose use the parties are contending?” Bayer Co.
                                                                                  14   v. United Drug Co., 272 F. 505 (D.N.Y. 1921). Modern day consumers do not possess
                                                                                  15   a mental association between the phrase and Defendant—the phrase has no source-
                                                                                  16   identifying significance. In other words, the phrase is not a brand and it carries no
                                                                                  17   consumer recognition as such. The phrase is merely a common, slang phrase used by
                                                                                  18   all walks of life in American culture.
                                                                                  19            Because Plaintiff has no protectable interest in the Phrase, any claim relying
                                                                                  20   on such interest fails as a matter of law.
                                                                                  21                          b.     Plaintiff’s use of the Phrase in the Article amounts to a
                                                                                                                     nonactionable parody
                                                                                  22
                                                                                  23            Regardless of Plaintiff’s alleged/perceived trademark (or related) rights in the
                                                                                  24   Phrase, the Article was parodying the Phrase, by telling readers to “correct yourself”
                                                                                  25   (rather than “check yo self”) in the context of an article about market corrections. As
                                                                                  26   such, the parody is non-actionable.
                                                                                  27            Like other forms of intellectual property, a trademark may be the subject of a
                                                                                  28
                                                                                       28
                                                                                            Fact No. 15, Request for Judicial Notice.
                                                                                                                                    - 20 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                                   NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 27 of 28



                                                                                   1   parody. When a trademark is parodied, by definition, there is no trademark
                                                                                   2   infringement because there is no likelihood of confusion. As McCarthy explains, “the
                                                                                   3   ordinary viewer will not be deceived or confused: she will see the defendant’s use is
                                                                                   4   just making fun of the plaintiff’s trademark or its owner.” J. McCarthy, Trademarks
                                                                                   5   and Unfair Competition § 31:153 (5th ed. 2021); see also Louis Vuitton Malletier
                                                                                   6   S.A. v. Haute Diggity Dog, LLC¸507 F.3d 252, 267 (4th Cir. 2007) (CHEWY
                                                                                   7   VUITTON is parody of LOUIS VUITTON); Louis Vuitton Malletier, S.A. v. My
                                                                                   8   Other Bag, Inc., 156 F. Supp. 3d 425, 445, 117 U.S.P.Q.2d 1537 (S.D.N.Y. 2016),
                                                                                   9   judgment aff'd, 2017 Copr. L. Dec. P 31026, 2016 WL 7436489 (2d Cir. 2016) (“In
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   some cases . . . it is better to ‘accept the implied compliment in [a] parody’ and to
                                                                                  11   smile or laugh than it is to sue.”).
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12         The Ninth Circuit has long recognized, and indeed supports, parodies of
                                                    Attorney s at Law




                                                                                  13   trademarks. See Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394,
                                                                                  14   1400 (9th Cir. 1997) (“Parody is regarded as a form of social and literary criticism,
                                                                                  15   having a socially significant value as free speech under the First Amendment.”);
                                                                                  16   Mattel, Inc. v. Walking Mountain Prods. 353 F.3d 792, 807 (9th Cir. 2003) (finding
                                                                                  17   that artistic photographs parodying BARBIE doll in incongruous situations are
                                                                                  18   neither copyright infringement nor trademark infringement. “Where a mark assumes
                                                                                  19   such cultural significance, First Amendment protections come into play.”). By using
                                                                                  20   another’s mark to conjure up an association, while at the same time identifying one’s
                                                                                  21   own goods/services, the parodic use becomes a nominative fair use under the
                                                                                  22   trademark analysis. Mattel, 353 F.3d at 810 (“Where use of [a trademark] is grounded
                                                                                  23   in defendant’s desire to refer to the plaintiff’s product as a point of reference for
                                                                                  24   defendant’s own work, [the] use is nominative.”)
                                                                                  25         Here, Defendants are making a parodic use of the phrase “check yourself
                                                                                  26   before you wreck yourself” by changing the first word to “correct.” In doing so,
                                                                                  27   Defendants conjure up the association with the popular saying and comically modify
                                                                                  28   it using a rhyme scheme to identify its own editorial commentary related to the stock

                                                                                                                                - 21 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 31 Filed 07/20/21 Page 28 of 28



                                                                                   1   market, much in the same way CHEWY VUITTON is a play on LOUIS VUITTON.
                                                                                   2   Contrary to Plaintiff’s assertions, this change in wording was not a misquote29; rather,
                                                                                   3   Defendants deliberately changed this word to effectuate the parody.
                                                                                   4            This light-hearted play on words does not, and legally cannot, result in
                                                                                   5   consumer confusion because the ordinary consumer will recognize that Defendants’
                                                                                   6   use is making fun of the commonly-used slang phrase. In other words, though the
                                                                                   7   recognition of the parody, consumers automatically understand that no certain
                                                                                   8   trademark owner is affiliated with this use, and any consumer confusion is therefore
                                                                                   9   avoided. Accordingly, Defendants’ use of the phrase amounts to nominative fair use
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   because it uses this phrase to identify itself.
                                                                                  11   IV.      CONCLUSION
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12            Plaintiff's lone remaining claim fails, as a matter of law, for numerous reasons.
                                                    Attorney s at Law




                                                                                  13   He fails to plead facts that give him standing to raise any of his claims. His theory of
                                                                                  14   liability depends on a commercial use when the Article was clearly a news piece
                                                                                  15   complimented by commentary. The claim conflicts with copyright law, and the
                                                                                  16   Article is absolutely protected under various First Amendment principles. His
                                                                                  17   amended complaint should be dismissed with prejudice.
                                                                                  18
                                                                                  19   Dated: July 20, 2021                           BROWNSTEIN HYATT FARBER
                                                                                                                                      SCHRECK, LLP
                                                                                  20
                                                                                  21
                                                                                                                                      By: /s/ Mitchell J. Langberg
                                                                                  22                                                     MITCHELL J. LANGBERG
                                                                                                                                         Attorneys for Defendants
                                                                                  23                                                     ROBINHOOD MARKETS, INC.
                                                                                                                                         AND ROBINHOOD FINANCIAL,
                                                                                  24                                                     LLC
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       29
                                                                                            First Amended Compl., ¶ 40 – ECF. No. 30 at 11:7
                                                                                                                                  - 22 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                                 NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
